SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

371
KA 13-01191
PRESENT: CENTRA, J.P., DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ALPHEAUS DAILEY, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PIOTR BANASIAK OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered April 18, 2013. The judgment
convicted defendant, upon his plea of guilty, of robbery in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the first degree (Penal Law
§ 160.15 [4]). Defendant contends that he was deprived of effective
assistance of counsel inasmuch as Supreme Court forced him either to
accept or to reject an existing plea offer after defendant complained
that his attorney was not adequately representing him, but before the
court assigned him new counsel. That contention does not survive the
guilty plea because there is no indication in the record that the
alleged ineffective assistance affected the plea that defendant later
accepted (see People v Petgen, 55 NY2d 529, 534-535, rearg denied 57
NY2d 674; People v Granger, 96 AD3d 1669, 1670, lv denied 19 NY3d
1102). The sentence is not unduly harsh or severe.




Entered:    May 6, 2016                            Frances E. Cafarell
                                                   Clerk of the Court